 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA
     ______________________________________
 8                                             )
     Judy Mikovits,                            )
 9                                             )
                    Plaintiff,                 )
                                               )        3:15-cv-00409-RCJ-WGC
10
                                               )
           vs.
                                               )
11                                             )                ORDER
     The Whittemore Peterson Institute,        )
12                                             )
                    Defendant.                 )
13                                             )

14          Over five years ago, Plaintiff initiated this qui tam case in the Southern District of

15   California; shortly thereafter, that district transferred the case to this Court. Plaintiff has not ever

16   filed proof of service, despite this Court’s Order (ECF No. 30) instructing Plaintiff to do so by

17   June 10, 2019. Subsequently, the United States, as an interested party, moved to have this case

18   dismissed, based in part on Plaintiff’s noncompliance with that order. ECF No. 33. Similarly, the

19   Plaintiff has not responded to the motion.

20          The Court declines to rule on the merits of the motion to dismiss at this time, because there

21   is no evidence that Plaintiff has received service of either the Court’s Order (ECF No. 30) or the

22   motion to dismiss. Further complicating the issue, the docket lists Robert Liskey as counsel for

23   Plaintiff; however, he has not filed an appearance in this Court. Rather, he has only appeared in

24   the Southern District of California. Nonetheless, the Clerk of the Court attempted to serve the

                                                    1 of 3
 1   Court’s Order (ECF No. 30) to Mr. Liskey by mail, but that mailing was returned as undeliverable.

 2   ECF No. 31. Since the transfer, the Plaintiff has been acting pro se, see ECF Nos. 29 and 32, and

 3   Mr. Liskey never filed an appearance. Thus, the Court removes Mr. Liskey from the docket.

 4   Plaintiff shall proceed in this action pro se, unless an attorney formally files an appearance in this

 5   Court on her behalf.

 6            The Court is troubled that Plaintiff has not filed proof of service in the five years since the

 7   inception of this case, but these unique circumstances merit allowing Plaintiff a final opportunity

 8   to provide proof of service and to oppose the motion to dismiss. Accordingly, the Court will have

 9   the recent docket filings served on Plaintiff. The Court orders that she shall respond to the motion

10   to dismiss by October 28th and that she shall file proof of service on Defendant by November 25th.

11   If Plaintiff fails to comply with this Order, then the Plaintiff may face dismissal of her case.

12                                                 Conclusion

13            IT IS HEREBY ORDERED that the Clerk of the Court shall remove Plaintiff’s counsel,

14   Robert Liskey, from the docket.

15            IT IS FURTHER ORDERED that the Clerk of the Court shall mail copies of Orders (ECF

16   Nos. 28, 30) to Plaintiff at her last known address: 137 Maple Ave., #2, Carlsbad, CA 92008.

17            IT IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of Motion to

18   Dismiss (ECF No. 33) to Plaintiff at her last known address: 137 Maple Ave., #2, Carlsbad, CA

19   92008.

20            IT IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of this Order to

21   Plaintiff at her last known address: 137 Maple Ave., #2, Carlsbad, CA 92008.

22            IT IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of Amended

23   Complaint (ECF No. 18) to Plaintiff at her last known address: 137 Maple Ave., #2, Carlsbad, CA

24   92008.


                                                     2 of 3
 1          IT IS FURTHER ORDERED that Plaintiff shall file a response to Motion to Dismiss (ECF

 2              November
     No. 33) by October 28,15, 2019.
                            2019.

 3          IT IS FURTHER ORDERED that Plaintiff shall file proof of service on Defendant by

 4   November 25, 2019.

 5          IT IS FURTHER ORDERED that if Plaintiff fails to comply with this Order, then the

 6   Plaintiff’s case may be dismissed.

 7          IT IS SO ORDERED.

 8   Dated this
     Dated this 27th
                16th day
                     dayof
                         ofOctober,
                           September2019.
                                      2019.

 9

10                                            _____________________________________
                                                        ROBERT C. JONES
11                                                   United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

                                              3 of 3
